department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil ’ sec_501 tax_exempt_and_government_entities_division date jan legend b person c person m ministry o state p city dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 facts does the m qualify for tax-exempt status under rc c if m did qualify under sec_501 would it qualify for an sec_170 foundation status as a church you m filed a form_1023 application_for sec_501 tax-exempt status as a religious_organization and requested a church foundation status sec_170 you filed articles of incorporation with the state of o on date your purposes per the articles are to evangelize the unsaved by the proclaiming of the gospel of the lord jesus christ educate believers in a manner consistent with the requirements of holy scripture pray for the sick and provide christian education’ bis your sole officer director b’s daughter c has been named as a minister there is an internet site cited on your form_1023 application however attempts to access the site have not been successful all of your worship services are conducted via teleconference meetings or services are held every tuesday and friday pincite pm and sunday via telephone conference with approximately twenty members guests or other participants located throughout the united_states you attract new members through word of mouth page all telephone services and other religious activities take place in the apartment of b your pastor and sole officer director two bedrooms and a living area of square feet apartment the apartment is described in the application as a luxury apartment with you pay the entire dollar_figureper month rent for the the following distributions entered on line page of the form_1023 application are estimated distributions made to b for the projected apartment rental expenses tax_year dollar_figure amount dollar_figure dollar_figure correspondence received from you indicated that there were no current plans to add new board members to the organization but b was open to the idea b has no religious training other than daily bible study a higher power to minister over the telephone and to preach the gospel both nationally and internationally c were automatically ordained as ministers of the organization by virtue of their being chief stewards of the ministry supplemental information submitted with the application indicates that both b and b believes that she has been instructed by you submitted monthly bank statements a typical month occurred in december of during this month you had card purchases and atm withdrawals of dollar_figure electronic withdrawals of dollar_figure transactions over dollar_figure included the following and checks paid of dollar_figure western union sprint time warner cable western union mc-ladwp u-haul stater brothers fry's electronics usps fry's electronics fry’s electronics s a a a a h a m h a h a a h p other expenses included items such as grocery store restaurant and department store purchases all items appeared to be personal expenses correspondence issued to b on date noted that the financial data submitted during the application indicated that your expenses were limited to rent telephone conference calls and compensation in the form of personal expenses paid to b further verification of your expenses was requested but none has been received page law c exempt status law sec_501 of the code sets forth two main tests to qualify for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 to satisfy the operational_test you must be operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words ‘private shareholder or individual’ see paragraph c of sec_1_501_a_-1 sec_1_501_a_-1 c defines private shareholder as persons having a personal and private interest in the activities of the organization sec_1 c -1 d ii states that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_69_266 1969_1_cb_151 finds that an organization that was formed and controlled by a doctor engaged in the practice of medicine in which he transferred assets including his medical practice his home and his automobile to the organization and who was hired to conduct research programs which consisted of the doctor examining and treating patients at the prevailing fees does not qualify for exemption from federal_income_tax under sec_501 of the code because the organization's primary function is to serve the private interest of its creator rather than a public interest revrul_89_74 1989_1_cb_311 states that churches such as those described in revrul_78_232 1978_1_cb_69 and revrul_81_94 1981_1_cb_330 are tax_shelters within the meaning of sec_6661 of the internal_revenue_code in revrul_78_232 the taxpayer claiming to be a duly ordained minister formed a church the original members of the church consisted of the taxpayer the taxpayer’s spouse and two minor children and a few family friends the taxpayer was employed full-time by a state government and continued in this employment after the church was formed the taxpayer's salary checks were received by the taxpayer and deposited into the church’s bank account the funds from the church bank account however were primarily used to furnish the taxpayer with lodging food clothing and other living_expenses in revrul_81_94 a professional nurse formed a church and became a minister by purchasing a certificate of ordination and a page church charter from an organization selling such certificates and charters pursuant to a vow of poverty all the nurse’s assets including a house and an automobile were transferred to the church in addition the nurse’s wage income was deposited into the church bank account in return the church assumed all the nurse’s existing liabilities such as the home mortgage and all outstanding credit card balances the church also provided the nurse with a full living allowance sufficient to maintain or improve the nurse’s standard of living and permitted the nurse to use the house and automobile for personal purposes if part of the net_earnings of an organization no matter what its purpose inures to the benefit of any private_shareholder_or_individual tax exemption under sec_501 will not be allowed an organization bears the burden of proving that it is not operated for the benefit of private interests such as that of the founder or his family 74_tc_846 in 670_f2d_104 9th cir the court affirmed the tax court’s decision that held that the organization supplied no evidence showing that the payments to its controlling members were reasonable and the court also found that the potential for abuse created by the family’s control of the organization required open and candid disclosure of facts prohibited inurement is strongly suggested where an individual or small_group is the principal contributor to an organization and the principal recipient of the distributions of the organization and that individual or small_group has exclusive control_over the management of the organization's funds the 86_tc_916 in herbert byrd v commissioner tcmemo_1986_385 wl u s tax ct the church operated out of the property which mr byrd individually owned the ground level of the property was subsequently dedicated for use by the church funds received from mr byrd represented the bulk of if not the sole support received by the church the church maintained a checking account over which petitioner had sole signatory control the church paid the mortgage and property taxes on the property as well as all utility bills the church also repaid mr byrd’s personal loan to a finance company mr byrd used an automobile owned by the church to commute to and from his day time job and the church paid for all automobile expenses mr byrd deducted his contributions to the church on his individual tax_return the service disallowed this deduction claiming that the church was neither organized nor operated exclusively for religious purposes church funds were used for mr byrd's benefit and mr byrd did not relinquish dominion and control_over the funds contributed to the church mr byrd then challenged the service’s position in its opinion the court stated in part that sec_170 allows as a deduction a contribution or gift made within the taxable_year to those entities described in sec_170 to qualify as an entity described in sec_170 the church must satisfy both an organizational and operational_test 79_tc_995 affd per curium 748_f2d_331 6th cir sec_1_501_c_3_-1 income_tax regs if the church fails to satisfy either test it does not qualify here the church satisfied neither test the church failed to satisfy the organizational_test because under its charter as in effect for its assets were not irrevocably dedicated to an exempt_purpose sec_1 c - b income_tax regs page the church also failed to satisfy the operational_test because its earnings inured to the benefit of a private individual ie petitioner sec_1_501_c_3_-1 many of the petitioner's mr byrd’s personal expenses including the expense of maintaining his home eg mortgage real_estate_taxes and utilities were paid_by the church additionally the church-owned automobile was used by him to commute to and from his day job in addition to failing both the organizational and operational tests petitioner did not part with dominion and control_over the monies contributed to the church he was the sole signatory over the church's checking account this factor alone also would result in the denial of a deduction to petitioner for his contributions to the church see stephenson v commissioner supra foundation status law sec_1_170a-9 a states that an organization is described in sec_170 if it is a church or a convention or association of churches in american guidance foundation v commissioner ustc p the court stated in part that although it is settled that congress intended a more limited concept for church than for the previously identified ‘religious organization ’ congress has offered virtually no guidance as to precisely what is meant the court discussed the fourteen criteria developed by the internal revenue to evaluate applications for church foundation status as follows faced with the difficult task of determining whether or not religious organizations are in fact churches the irs has developed fourteen criteria which it applies on an ad hoc basis to individual organizations while some of these are relatively minor others e g the existence of an established congregation served by an organized ministry the provision of regular religious services and religious education for the young and the dissemination of a doctrinal code are of central importance the means by which an avowedly religious purpose is accomplished separates a church from other forms of religious enterprise see chapman v commissioner of internal revenue supra t c pincite tannenwald j concurring at a minimum a church includes a body of believers or communicants that assembles regularly in order to worship unless the organization is reasonably available to the public in its conduct of worship its educational instruction and its promulgation of doctrine it cannot fulfill this associational role the criteria applied are as follows a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination an organization of ordained ministers ordained ministers selected after completing prescribed studies a literature of its own page established places of worship regular congregations regular religious services sunday schools_for religious instruction of the young schools_for the preparation of its ministers no single factor is controlling although all fourteen may not be relevant to a given determination see speech of jerome kurtz irs commissioner at pl seventh biennial conference on tax planning date reprinted in fed taxes p-h p big_number in the 86_tc_916 tax ct judge williams incorporated judge tannenwald’s concurrence statement in vaughn v chapman and mildred e chapman v commissioner in his opinion as follows although fundamental to determining whether an organization is a church religious purposes alone do not serve to establish it as a church equally important are the means by which its religious purposes are accomplished chapman v commissioner supra pincite tannenwald j concurring 490_fsupp_304 d d c a church is a coherent group of individuals and families that join together to accomplish the religious purposes of mutually held beliefs in other words a church's principal means of accomplishing its religious purposes must be to assemble regularly a group of individuals related by common worship and faith t he word ‘church’ implies that an otherwise qualified_organization bring people together as the principal means of accomplishing its purpose the objects of such gatherings need not be conversion to a particular faith or segment of a faith nor the propagation of the views of a particular denomination or sect the permissible purpose may be accomplished individually and privately solitude but it may not be accomplished in physical t c pincite emphasis in original to qualify as a church an organization must serve an associational role in accomplishing its religious purposes in 88_tc_1341 it was noted that the term ‘church’ is not defined in either the code or regulations - it was further stated that it seems clear however that congress intended the that word ‘church’ have a more restrictive definition than the term ‘religious organization’ m4 in vaughn v chapman and mildred e 48_tc_358 filed date judge tannenwald in concurring with the court’s decision stated agree with the conclusion that the missionary dentist is neither a church nor a hospital nor an educational_organization but disagree as to some of the reasoning which has been adopted to support that conclusion its definition of ‘church’ as requiring an organizational structure in terms of a denomination or sect granted that congress clearly intended that the word ‘church’ have a restrictive meaning do not think that this should be the touchstone any more than think that an organization must own or utilize buildings or other physical facilities to be so considered in approaching the question of what congress had in mind we should take a common sense approach and posit our conclusion on the meaning of ‘church’ in ordinary everyday my main difficulty with the majority opinion stems from page parlance in this context we should look not only at the purposes of the organization but the means by which those purposes are accomplished clearly religious purposes and means are not enough otherwise there would have been no necessity for congress to distinguish between a ‘religious organization’ and a ‘church ’ there is no question but that propagation of the faith coincides with the purpose of a ‘church ’ but not every evangelical organization is a church in the sense with which we are concerned herein in my opinion the word ‘church’ implies that an otherwise qualified_organization bring people together as the principal means of accomplishing its purpose the objects of such gatherings need not be conversion to a particular faith or segment of a faith nor the propagation of the views of a particular denomination or sect the permissible purpose may be accomplished individually and privately in the sense that oral manifestation is not necessary but it may not be accomplished in physical solitude a man may of course pray alone but in such a case though his house may be a castle it is not a ‘church ’ similarly in my opinion an organization engaged in evangelical activity exclusively through the mails would not be a ‘church ’ application of law c exempt status sec_501 of the code sets forth two main tests to qualify for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 your articles of incorporation include language conforming to the requirements of sec_501 of the code therefore you pass the organizational_test your founder is your sole officer and director your services are telephone conversations with other members your facility is the leased home of the director your organization pays the dollar_figure per month rent for the facility during the last three years you have paid rental expenses of the director of dollar_figure the file indicates that your expenses appear to be personal expenses of the director c therefore you are not operated exclusively for purposes described in section you are like the organization in revrul_69_266 1969_1_cb_151 in that your primary function is to serve the private interests of your creator you are like the churches described in revrul_78_232 1978_1_cb_69 and revrul_81_94 1981_1_cb_330 in that funds from your account are used to furnish your director with living_expenses your net_earnings inure to your founder who is also your sole officer and director you have not proved that you are operated for public interests an organization bears the burden of proving that it is not operated for the benefit of private interests such as that of its founder 74_tc_846 you are similar to the organization in 670_f2d_104 9th cir in that case the organization supplied no evidence showing that the payments to its controlling members were reasonable and the potential for abuse was created by the family’s control of the organization prohibited inurement is strongly suggested where an individual is the principal contributor to an organization and the principal recipient of the distributions of the organization and that individual has exclusive control_over the management of the organization's funds the 86_tc_916 your sole director is your principal contributor and recipient of your distributions and has exclusive control_over the management of the organization's funds page in herbert byrd v commissioner tcmemo_1986_385 wl u s tax ct the church operated out of the property which mr byrd individually owned and many of the mr byrd’s personal expenses including the expense of maintaining his home were paid_by the church your organization operates out of the property of your founder and many of her personal expenses are paid_by you interests like the organization controlled by mr byrd you serve private and not public foundation status although foundation status will not apply because you are not qualified for sec_501 status we will analyze the legal case against church foundation status as it applies to you you hold your services over the telephone each attendee sits alone at their location typically their home in the church of eternal life and liberty inc v commissioner judge williams incorporated the opinion judge tannenwald from chapman v commissioner in his analysis of his case tannenwald is quoted as follows the word ‘church’ implies that an otherwise qualified_organization bring people together as the principal means of accomplishing its purpose permissible purpose may be accomplished individually and privately but it may not be accomplished in physical solitude those individuals participating in your teleconferences do not gather together physically for worship judge the in foundation of human understanding v commissioner it was noted that the term ‘church’ is not defined in either the code or regulations t was further stated that it seems clear however that congress intended that the word ‘church’ have a more restrictive definition than the term ‘religious organization’ more restrictive definition of a church individuals sitting at home holding a service over the telephone does not meet the as explained in vaughn v chapman and mildred e 48_tc_358 the word ‘church’ implies that an otherwise qualified_organization bring people together as the principal means of accomplishing its purpose the permissible purpose may be accomplished individually and privately in the sense that oral manifestation is not necessary but it may not be accomplished in physical solitude your services consist of individuals sitting alone in their homes conversing via the telephone your participants do not assemble regularly which is a minimum requirement for church foundation status that is noted by judge gesell in american guidance foundation v commissioner with further regard to american guidance foundation v commissioner and the commissioner's fourteen points cited therein you do not meet the points listed below a recognized creed and form of worship a definite and distinct ecclesiastical government a distinct religious history page an organization of ordained ministers ordained ministers selected after completing prescribed studies established places of worship sunday schools_for religious instruction of the young schools_for the preparation of its ministers considering the above citations and the fact that those attending the services held by you are doing so over the telephone instead of physically gathering as a group in an established place of worship leads to a conclusion that if you qualified for c status you could not be assigned a foundation status as a church under sec_170 applicant’s position you did not offer a response to our position presented during the date telephone conversation which is documented in file with a follow-up letter issued on that date nor did you submit any additional information as the date follow-up letter requested conclusion your funds inure to the benefit of your founder and sole director b you are not operated exclusively for exempt purposes in fact you are operated to serve the private interests of b therefore you do not qualify for exempt status under sec_501 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 even if you were to qualify for exemption you do not qualify for church foundation status because you do not operate a church as defined in the applicable law cited above protest rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications page if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we if you do not intend to protest this determination you do not need to take any further action do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely rob choi director exempt_organizations rulings agreements enclosure pub
